DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ALBERT STAFFORD,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-1532

                            [December 5, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Lynn Rosenthal,
Judge; L.T. Case No. 93-18389 CF10B.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

              ON MOTION TO LIFT THE STAY OF MANDATE

PER CURIAM.

    We initially issued an opinion in this case reversing the trial court’s
order denying Appellant’s motion for postconviction relief and remanding
for resentencing pursuant to Atwell v. State, 197 So. 3d 1040 (Fla. 2016).
We cited our opinion in Michel v. State, 204 So. 3d 101 (Fla. 4th DCA 2016)
and certified conflict with Stallings v. State, 198 So. 3d 1081 (Fla. 5th DCA
2016) and Williams v. State, 198 So. 3d 1084 (Fla. 5th DCA 2016).
Thereafter, we granted a stay of mandate pending the disposition of the
conflict. The Florida Supreme Court subsequently quashed our opinion
in Michel. See State v. Michel, 43 Fla. L. Weekly S298 (Fla. July 12, 2018).
Appellant has now filed a motion to lift the stay of mandate and reinstate
our opinion following the dictates of Atwell. In response, the State
requests that we withdraw our Michel opinion and affirm the trial court’s
summary denial of Appellant’s motion for postconviction relief.
    We agree with the State and now lift our stay of mandate and withdraw
our prior opinion in the instant case. We affirm the trial court’s summary
denial of Appellant’s motion for postconviction relief pursuant to the
supreme court’s opinion in Michel. See also Franklin v. State, 43 Fla. L.
Weekly S556 (Fla. Nov. 8, 2018) (reaffirming that Atwell is no longer good
law and that Franklin’s three 1,000-year concurrent sentences with the
possibility of parole did not violate the Eighth Amendment of the United
States Constitution or the United States Supreme Court’s decisions in
Graham v. Florida, 560 U.S. 48 (2010) and Miller v. Alabama, 567 U.S. 460
(2012)).

  Prior opinion withdrawn; affirmed.

CIKLIN, CONNER and FORST, JJ., concur.

                           *           *     *

   Not final until disposition of timely filed motion for rehearing.




                                       2